Citation Nr: 1710812	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active service in the United States Army from December 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 and July 2016 decisions of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.

In December 2014, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

In February 2015 and November 2015, the Board remanded the appeal for further development.

Since issuance of the April 2016 supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand to the Agency of Original Jurisdiction for review of this evidence is not needed because in August 2016 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2016).

Finally, while the Board notes that the Veteran filed a timely notice of disagreement with the RO's recent denial of an application to reopen a claim for service connection for headaches, and the RO has not yet issued a statement of the case as to this matter, the Board will not order that a statement of the case be issued at this time.  More specifically, the record reflects that the RO is in the process of taking action with respect to this claim, and that ordering the issuance of a statement of the case may therefore not currently be in the best interests of the Veteran.   





FINDING OF FACT

The preponderance of the evidence of record shows that a low back disability is not related to service and arthritis of the lumbar spine did not manifest itself to a compensable degree in the first post-service year. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 
In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in March 2010 before the August 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decisions, the statement of the case, the remands, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Moreover, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfills two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the Veteran was assisted at the hearing by his representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the Huntington VA Medical Center, Togus VA Medical Center, Akers Family Chiropractic, and Lakeview Chiropractic in compliance with the Board's remand instruction.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, a review of the record on appeal shows that in June 2010 the AOJ made a finding that all of the Veteran's service treatment records were not available.  Moreover, in June 2010, the AOJ notified the Veteran of the loss of many of his service treatment records and of the unavailability of any alternative records.  

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

VA provided the Veteran with several VA examinations to establish service connection in July 2010, March 2015, and January 2016.  Moreover, the Board finds that the opinion provided by the January 2016 VA examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and origins of his low back disability, which was based on citations to the relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



II.  The Claim 

The Veteran is seeking service connection for a low back disability.  He contends that it was caused by his military service, including a fall at the obstacle course during his basic training.  In support of his claim, the Veteran submitted a statement in support of his claim in April 2010 in which he stated that "I have scars on my lower back from the fall.  I continue to have problems over this and over time it continues to get worse.  It hurts every day.  There is a lot of time where it stiffens up and it hard to bend or lift.  I can't stand very long in the same place for the pain."  Furthermore, the Veteran testified at his Board hearing that after he left the military, he dealt with his low back issues with over-the-counter medications, some physical therapy, and treatments from a chiropractor.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the record shows the Veteran being diagnosed with degenerative disc disease and degenerative joint disease.  See, e.g., Dr. Akers, B.S.D.C., statement dated in January 2011; VA examination dated in January 2016.

As to the in-service incurrence under 38 C.F.R. § 3.303(a), service treatment records show his complaints and treatment for low back pain diagnosed as a contusion on one occasion in January 1990.  Moreover, the Board finds that the Veteran is considered competent to report on observable problems, such as low back pain and lost motion since that time, because these symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

However, service treatment records, including the September 1993 separation examination, are otherwise negative for complaints, diagnoses, or treatment for a low back disability.  In fact, when examined for separation in September 1993 the Veteran did not report a history of a low back injury or disability and examination of the spine was normal.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   Further, while the Veteran as a lay person is competent to report on his symptoms of a low back disability, the Board finds that he is not competent to provide a diagnosed because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Lastly, the Veteran does not ever claim and the record does not show that the Veteran injured his low back while he was engaged in combat with the enemy.  See Reeves.   Therefore, the Board finds more compelling the service treatment records, including the examination, which are negative for a diagnosis of a chronic low back disability opposed to a transitory and temporary injury that resolved than any claim by the appellant that he sustained a low back injury that caused a chronic low back disability while on active duty.

With respect to service connection for a low back disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board notes that service treatment records, including the September 1993 separation examination, are otherwise negative for complaints, diagnoses, or treatment for a low back disability.  In fact, when examined for separation in September 1993 the Veteran did not report a history of a low back injury or disability and examination of the spine was normal.  In addition, the Board finds that the length of time between the Veteran's separation from the service in 1993 and the first documented problems with his back disability of at least a decade later is also evidence against finding continuity.  In this regard the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra.  However, upon review of the claims file, the Board finds that the lay accounts from the Veteran that he has had this disability since service are not credible.  In this regard, these lay claims are contrary to what is found in the service treatment records including the September 1993 separation examination in which he did not report a history of a low back problem and which, on examination, specifically found that his spine was normal.  In addition, these lay claims are contrary to the post-service records which did not contain a history of treatment or reports of lower back issues until decades after the Veteran's in-service injury.   In these circumstances, the Board gives more credibility and weight to the negative service treatment records and the negative post-service treatment records, than any lay claims by the Veteran to the contrary.  Therefore, entitlement to service connection for a low back disability based on post-service continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of a low back disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disability and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the January 2016 VA examiner opined that there is no such relationship.  Specifically, the VA examiner reported that while the service treatment records did document an acute low back condition, this condition resolved as there were no further treatments in service to include a normal separation examination.  The examiner further opined that the current back conditions of arthritis and disc disease of the lumbar spine are separate and distinct processes with no relationship.  Also, there are no immediate post-military medical records (civilian or military) that document a back condition.  Furthermore, in an addendum to the January 2016 opinion, the examiner stated that the Veteran's lumbar spine condition is degenerative in nature and is related to the inherited biology/genetic predisposition and lifelong stress on the back and less likely than not related to a specific injury or event.  The examiner concluded by saying that the Veteran's current condition was due to wear of the joint throughout the course of his life.  This medical opinion is not contradicted by any other medical opinion of record.  

In reaching this conclusion, the Board has not overlooked the Veteran's chiropractor's January 2011 statement.  However, the Board finds that this statement has no probative value as to the origins or etiology of the Veteran's current low back disability because the examiner did not provide an etiology opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As to the lay claims from the Veteran that his low back disability was caused by his military service, the Board finds the January 2016 VA examiners' opinion to be of more probative value because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing a chronic low back disability requires special medical training that lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that this disability is caused by service is not competent medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the most probative evidence of record shows that a low back disability was not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for a low back disability is also not warranted because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis or disc disease in his lumbar spine in his first post-service year because the diagnosis is first reflected at least a decade after service.  Accordingly, the Board finds that entitlement to service connection for a lower back disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board has not overlooked the Veteran's service in Southwest Asia.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016); Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  However, the laws and regulations governing undiagnosed illness claims still require that the qualifying disorder not be attributed to a known diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  Here, the Veteran's back disability has been attributed to the known diagnoses of degenerative disc disease and arthritis.  Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for consideration.

The Board has also considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  Therefore, because the preponderance of the evidence is therefore against the claim for service connection for a low back disability, the Board finds that the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability is denied.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


